Citation Nr: 1114225	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1943 to December 1946.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a videoconference hearing held in March 2011.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for a left knee disability.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran appears to have been scheduled for a VA examination in August 2007.  In the October 2007 rating decision on appeal, the RO denied the claim on the basis that the Veteran failed to report to the examination.  At the Veteran's hearing before the undersigned, he testified that he did in fact present for this examination.  The Veteran's witness also provided sworn testimony and supporting evidence to show that the Veteran was in fact transported to the scheduled examination.  The Board notes that the August 2007 VA examination is not of record.  On remand, the RO must locate a complete copy of the Veteran's August 2007 VA examination report and associate that report with the claims file.

Additionally, the Veteran has indicated there are outstanding and recent medical records which are relevant to the claim on appeal, specifically from the Jersey Community Hospital.  On remand, the RO should request all relevant medical records pertaining to the Veteran from this facility that are dated from February 5, 2009.  Thereafter, he should be afforded a new VA examination to assess the current nature, extent and severity of his knee disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran to request sufficient information to identify and locate any and all outstanding treatment records related to his left knee, specifically to include records from the Jersey Community Hospital that are dated from February 5, 2009.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  All efforts to obtain these records should be fully documented in the claims file.

2.  The RO must locate the complete copy of the Veteran's August 2007 VA examination and associate that record with the claims file.  All efforts to obtain this report should be fully documented in the claims file.

3.  After any additional medical records are obtained, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left knee disability.  The claims folder, a copy of this Remand, and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies, to include x-rays, should be conducted.

The examiner should identify all residuals attributable to the Veteran's service-connected left knee disability.  The examiner should report the range of motion measurements for the left knee in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should additionally be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also indicate the impact this disability has on the Veteran's ability to secure or follow a substantially gainful occupation.

The rationale for all opinions expressed should be provided.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the RO should furnish a supplemental statement of the case on all issues in appellate status, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

